Certiorari to Jonathan Penrose, esq. of Philadelphia county, to remove all proceedings before him relative to a debt under 5I.
Mr. Heatly for the defendant urged, that a justice of peace had no jurisdiction to inquire into the conduct of executors, and take an account of assets. If there is no express exception in the law, there is one implied from the nature and reason of the thing. He cited Doug. 250, that an executor cannot be sued in the court of conscience for the county of Middlesex.
The court, on inspecting the justice’s return, observed, that the defendant had confessed judgment before him by Jacob Bankson, esq. his attorney, and therefore would not interfere. They said, justices of the peace had alwa3?s exercised jurisdiction in cases of executors and administrators defendants; but if it should appear to the court in any case, that the justice proceeded to overhaul and re-examine an administration account settled in the register’s office, or in the Orphans’ Court, or would not allow the party a reasonable time to settle his account in the proper office, there would then be good cause to apply to the court to set aside the proceedings.
Judgment affirmed.